The plaintiff in error, hereinafter called defendant, was convicted in the district court of Payne county on a charge of having unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
Judgment was rendered on August 31, 1929, and the appeal was lodged in this court on November 20, 1929, 81 *Page 66 
days after the rendition of the judgment. The only extension of time within which to file the appeal was made on September 23, allowing 20 days additional. The appeal was not filed within the time fixed by law, nor within the extension of time made by the court. This court does not acquire jurisdiction.
The attempted appeal is dismissed.